Citation Nr: 0727721	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  03-36 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
renal mass, status post nephrectomy.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bladder cancer.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
prostate disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from March 1947 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In connection with his appeal, the veteran requested a 
personal hearing before a Veterans Law Judge.  In a July 2004 
statement, however, he withdrew his request and asked that 
his appeal be forwarded to the Board.

In September 2005, the veteran's representative filed a 
motion to advance this case on the docket, based on the 
veteran's advanced age.  Later that month, the Board granted 
the motion, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).

In September 2005, the Board remanded the matter for 
additional evidentiary development.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's right knee disorder is not attributable in 
any way to service.

2.  The record does not contain any probative evidence 
indicating that the veteran's coronary artery disease, status 
post coronary artery bypass, is related to his active service 
or any incident therein.

3.  In November 1990, the RO held that service connection was 
not warranted for a left knee disorder on the basis that a 
left knee disorder was not present in service and was first 
demonstrated several years after discharge from service.  The 
veteran did not initiate an appeal.

4.  In June 1994 rating decision, the RO held that service 
connection was not warranted for a skin rash as due to 
herbicide exposure on the basis that there was no evidence in 
service of a skin disorder and none was shown within the 
presumptive period.  The veteran did not initiate an appeal.

5.  In December 1996, the RO denied entitlement to service 
connection for prostate cancer on the basis that there was no 
evidence that the veteran's prostate disorder was associated 
with herbicide exposure or that it occurred during, was 
caused by or aggravated by service.  The veteran did not 
initiate an appeal.

6.  In September 1998, the RO held that service connection 
for renal mass cancer and/or bladder cancer on the basis that 
neither cancer was one of the presumptive diseases associated 
with herbicide exposure and that there was no evidence that 
either cancer occurred in, was due to, or aggravated by 
military service.  The veteran did not initiate an appeal.

7.  The additional evidence submitted since the November 
1990, December 1996, and September 1998 rating decisions 
denying entitlement to service connection for a left knee 
disorder, a prostate disorder, renal mass cancer, and bladder 
cancer, respectively, is cumulative and redundant; such 
evidence, by itself or with evidence previously considered, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims, and it does not 
contribute significantly to clarifying the etiology of his 
disorders.

8.  With respect  to the veteran's claim of entitlement to 
service connection for a skin disorder, the additional 
evidence received since the June 1994 rating decision is new 
and material.



CONCLUSIONS OF LAW

1.  The veteran's right knee disorder was not incurred in or 
aggravated during active duty service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

2.  The veteran's coronary artery disease, status post 
coronary artery bypass, was not incurred in or aggravated 
during active duty service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

3.  The November 1990, June 1994, December 1996, and 
September 1998 rating decisions denying entitlement to 
service connection for a left knee disorder, a skin disorder, 
a prostate disorder, renal mass cancer, and bladder cancer, 
respectively, are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2006).

4.  New and material has not been received to reopen the 
claims of service connection for a left knee disorder, a 
prostate disorder, renal mass cancer, and bladder cancer.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

5.  New and material has been received to reopen the claim of 
service connection for a skin disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by May 2002, February 2004, October 2005, and 
September 2006 letters, with respect to the claims of 
entitlement to service connection and of the requirement to 
submit new and material evidence.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the May 2002, February 2004, October 2005, and September 2006 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to service connection for a right knee 
disability; entitlement to service connection for coronary 
artery disease, status post coronary artery bypass; whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for a renal mass, status 
post nephrectomy; whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bladder cancer; whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a left knee disability; and whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for a prostate disorder, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains a May 2007 supplemental statement 
of the case following the October 2005 and September 2006 
letters.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the May 2002, February 2004, October 2005, and September 
2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Nicholas 
Simopoulus, M.D., Mercy General Hospital, Michael A. Davis, 
M.D., Methodist Hospital of Sacramento, Regional Cardiology 
Associates, Suter Amador Hospital, Pasquale X. Montesano, 
M.D., Stephen M. Howell, M.D., and UC Davis Medical Center.  
Notably, in June 2007, the veteran indicated that he had no 
additional evidence to submit in response to the September 
2006 VCAA letter.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for a right knee disorder or coronary artery 
disease.  Under the VCAA, an examination or medical opinion 
is considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had a right knee 
disorder, coronary artery disease, or hypertension in service 
or within the presumptive period.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service that 
any current diagnosis could be related to, the Board finds 
that a VA examination is unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service Connection
The veteran alleges that service connection for  a right knee 
disorder and coronary artery disease, status post coronary 
artery bypass, is warranted.  He claims that his current 
right knee and cardiovascular disorders had their inception 
in service.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where certain chronic diseases, including arthritis and 
cardiovascular-renal disease, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

A review of the veteran's service medical records is entirely 
negative for notations of any right knee or cardiovascular 
disorder.  Although the service medical records do document 
slight elevated blood pressures in January 1969 and September 
1969, of 132/90 recumbent and 128/90 standing, no 
cardiovascular disorder was diagnosed at that time or at any 
point during service.  Rather, his September 1969 military 
retirement medical examination found his lower extremities, 
heart and vascular systems to be normal.  A chest X-ray was 
also within normal limits.

The post-service medical records are likewise negative for 
complaints or findings of any right knee or cardiovascular 
disorder for many years after service.  As to his right knee, 
there is no documentation of record of any disorder until 
November 1987.  In 1987, records from Matther Air Force Base 
indicated at most a five year history of a right knee 
disorder resulting and this was attributed to a twisting 
injury.  There is no indication medical evidence that his 
current right knee disorder is in anyway attributable to his 
period of service.  As to his claim for coronary artery 
disease, the record indicates that a cardiovascular 
disability was not identified until several years after the 
veteran's discharge from service, in 1983, when he was 
diagnosed as having hypertension.  Moreover, the veteran was 
not diagnosed as having coronary artery disease until 
December 1994, approximately twenty-five years after service 
separation.

Although the record shows that the veteran's current right 
knee and cardiovascular disorders were not present in service 
or within the first post-service year, as set forth above, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).

The record, however, contains no indication that the 
veteran's current right knee and cardiovascular disorders are 
causally related to his active service or any incident 
therein.  The post-service record contains numerous medical 
records pertaining to the veteran's treatment for a right 
knee and cardiovascular disorders.  None of these records, 
however, relates either of the veteran's current disorders to 
his active service or any incident therein.

In summary, the Board finds that the evidence shows that the 
veteran's current right knee and cardiovascular disorders 
were not present in service or for many years thereafter and 
the record contains no indication that the veteran's current 
right knee and cardiovascular disorders are causally related 
to his active service or any incident therein.  Absent such 
evidence, the Board finds that service connection for a right 
knee disorder or for a cardiovascular disorder on a direct or 
presumptive basis is not warranted.  For these reasons, the 
preponderance of the evidence is against the claims of 
service connection for a right knee disorder and coronary 
artery disease, status post coronary artery bypass.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board has considered the veteran's lay contentions that 
his current right knee and cardiovascular disorders are 
related to his period of service.  In support of the 
veteran's claims, his son submitted that the veteran was 
experiencing knee problems in the early 1970s and that he 
remembered his dad being concerned about passing flight 
physicals.  Their contentions, however, are not probative to 
the issue at hand.  The record contains absolutely no 
probative evidence supporting the veteran's theory of 
entitlement.  Accordingly, service connection is not 
warranted for a right knee disorder or for coronary artery 
disease.

New and Material 
The veteran is attempting to reopen his previously denied 
claims of entitlement to service connection for a renal mass, 
status post nephrectomy; bladder cancer; a left knee 
disorder; a skin disorder; and a prostate disorder.

For claims such as these, received before August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

In May 1990, the veteran submitted his claim of entitlement 
to service connection for a left knee disorder.  He related 
that he injured his knee in 1952 while in Japan, when he 
slipped and wrenched his left knee and that he reinjured his 
knee in 1953 while in Japan.  In November 1990, the RO held 
that service connection was not warranted for a left knee 
disorder.  The medical evidence of record included the 
veteran's service medical records.  The RO held that service 
connection was not warranted for a left knee disorder because 
the service medical records were silent as to complaints or a 
diagnosis of a left knee disorder during service.  

In May 1990, the veteran submitted his claim of entitlement 
to service connection for a skin disorder.  He alleged that 
he experienced a severe rash while stationed at Cam Rhan Bay 
in Vietnam in 1967 or 1968.  In a June 1994 rating decision, 
the RO held that service connection for a skin rash as due to 
herbicide exposure was not warranted.  The RO conceded the 
veteran's exposure to herbicide exposure; however, the 
service medical records were absent any complaint or 
diagnosis of  a skin disorder and none was shown within the 
presumptive period.  

In May 1996, the veteran submitted that he had been diagnosed 
as having an enlarged prostate.  In December 1996, the RO 
denied entitlement to service connection for prostate cancer, 
as due to herbicide exposure.  At that time, the medical 
evidence of record included the veteran's service medical 
records.  Upon review of the medical evidence of record, the 
RO concluded that there was no evidence that the veteran's 
prostate disorder was associated with herbicide exposure nor 
was there evidence that it occurred during, or was caused or 
aggravated by service.   

In May 1996, the veteran's claim of entitlement to service 
connection for renal mass cancer and removal of a right 
kidney was received.  The veteran argued that his renal mass 
cancer and removal of his right kidney resulted from his 
exposure to herbicides.  In September 1998, the RO held that 
service connection for renal mass cancer and/or bladder 
cancer was not warranted.  At the time of the September 1998 
rating decision, the medical evidence included the veteran's 
service medical records and a July 1998 disability 
certificate.  A review of the veteran's service medical 
records demonstrated that there was no evidence of a 
genitourinary cancer during service.  Additionally, upon 
separation in September 1969, his genitourinary system was 
normal.  In July 1998, Dr. Simopoulus indicated that the 
veteran was totally incapacitated and had a history of 
bladder cancer.  In denying the veteran's claim, the RO 
reasoned that neither of the aforementioned cancers was one 
of the presumptive disease associated with herbicide exposure 
and that there was no evidence that either cancer occurred 
in, was due to, or aggravated by military service.  

The November 1990, June 1994, December 1996, and September 
1998 rating decisions denying entitlement to service 
connection for a left knee disorder, a skin, rash, a prostate 
disorder, renal mass cancer, and bladder cancer, 
respectively, are final.  The veteran did not appeal any of 
the aforementioned rating decisions, nor does he so contend.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

In September 1999, the veteran attempted to reopen his 
previously denied claims of entitlement to service connection 
for a renal mass cancer, status post nephrectomy; bladder 
cancer; a left knee disability; a skin disorder; and a 
prostate disorder.  In July 2001, the RO held that new and 
material evidence had not been presented to reopen the 
matter. 

In an attempt to substantiate the veteran's claims, post-
service VA outpatient treatment reports and private treatment 
records from Nicholas Simopoulus, M.D., Mercy General 
Hospital, Michael A. Davis, M.D., Methodist Hospital of 
Sacramento, Regional Cardiology Associates, Suter Amador 
Hospital, Pasquale X. Montesano, M.D., Stephen M. Howell, 
M.D., and UC Davis Medical Center have been associated with 
the records since the prior final November 1990, June 1994, 
December 1996, and September 1998 rating decisions.

With respect to the veteran's claims regarding entitlement to 
service connection for a left knee disorder, a prostate 
disorder, renal mass cancer, and bladder cancer, a review of 
the records demonstrates that they are cumulative and 
redundant of those previously considered.  The evidence of 
record fails to demonstrate that the veteran's left knee 
disorder, prostate disorder, renal mass cancer, and bladder 
cancer exhibited years after service had their inception in, 
or have any nexus to service.  Thus, such evidence, whether 
considered by itself or with the evidence previously 
considered, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) (medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence).

With respect to the veteran's attempt to reopen his claims of 
entitlement to service connection for a prostate disorder, 
renal mass cancer, and bladder cancer, a review of the 
pertinent records further clarifies that there is no nexus to 
service.  The veteran argues that his prostate disorder, 
renal mass cancer, and bladder cancer resulted from his 
herbicide exposure in Vietnam.  The veteran's exposure to 
herbicides has been conceded.  The Board acknowledges that 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1). 
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  
The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition, for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999), 
Notice, 67 Fed. Reg. 42,600 (June 24, 2002).

The veteran, however, is seeking entitlement to service 
connection for a prostate disorder, renal mass cancer, and 
bladder cancer, none of which has been enumerated as 
presumptive disability.  Rather, the Secretary clarified that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions:  
Hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).  Furthermore, the record contains a June 2002 
Agent Orange assessment indicating probable exposure to Agent 
Orange; however, no associated medical condition was 
demonstrated on physical examination.  Moreover, in July 
2002, a review of the laboratory, imaging and procedure data 
bases demonstrated no associated Agent Orange condition.

The veteran is, accordingly, not entitled to service 
connection for a prostate disorder, renal mass cancer, or 
bladder cancer on a presumptive basis based upon his exposure 
to herbicides.  In order to reopen his claims of entitlement 
to service connection for a prostate disorder, renal mass 
cancer, and bladder cancer the record must include proof of 
direct causation to service.  A review of the record, 
however, does not demonstrate that any medical evidence of a 
nexus to service has been associated with the record since 
the December 1996 and September 1998 rating actions.  
Accordingly, new and material evidence has not been submitted 
to reopen the matters of entitlement to service connection 
for a prostate disorder, renal mass cancer, or bladder 
cancer.  

With respect to the veteran's attempt to reopen his claim of 
entitlement to service connection for a left knee disorder, 
the Board acknowledges Paul M. Lagomarsino, M.D., and the 
veteran's son's statements regarding his left knee.  In May 
2006, Dr. Lagomarsino submitted that in 1990 or 1991 he 
replaced the veteran's arthritic knee at Mercy General 
Hospital and that the records department would have a copy of 
the operative report, history, and physical, which may well 
state that the veteran injured his knee during his time in 
service.  Dr. Lagomarsino, however, did not provide any 
probative evidence or substantive opinion that the veteran's 
left knee disorder began during service.  It is further noted 
that Mercy General Hospital's records are silent as to any 
nexus to service.  In June 2006,  the veteran's son submitted 
that his father had experienced real problems with his knees 
in the early 1970s and that he remembered his dad being 
concerned about passing flight physicals.  As to his son's 
statement, it is not probative to the issue at hand as to 
whether the veteran's current left knee disorder has nexus to 
service.  The record is absent any evidence of a left knee 
disorder during service or within the presumptive period.  

Accordingly, although the VA and private treatment reports 
are new to the record, they do not contain information 
pertinent to the specific matter under consideration, namely 
whether the veteran's current left knee disorder, prostate 
disorder, renal mass cancer, and bladder cancer are 
attributable to service.  Therefore, they are not material 
evidence. 

With respect to the veteran's claim of entitlement to service 
connection for a skin disorder, the Board finds that the 
veteran has submitted new and material evidence.  VA 
outpatient records include an October 1990 dermatology 
consultation report, wherein a history of herbicide exposure 
and cysts of face and scalp in Vietnam was noted.  Moreover, 
the examiner indicated that the veteran was possibly 
suffering from skin sequelae related to his herbicide 
exposure.  The Board finds that the October 1990 dermatology 
report is new and material evidence because it bears directly 
and substantially on the issue at hand, i.e., whether the 
veteran has a current condition that is due to his period of 
active duty.  Accordingly, the claim of entitlement to 
service connection for a skin disorder is reopened.  

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final November 1990, June 1994, 
December 1996, and September 1998 rating decisions is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for a 
left knee disorder, a prostate disorder, renal mass cancer, 
or bladder cancer.  No probative evidence has been received 
which tends to show that the veteran's left knee disorder, 
prostate disorder, renal mass cancer, and bladder cancer were 
incurred in or aggravated during service.  The Board thus 
concludes that new and material evidence has not been 
submitted and the claims of entitlement to service connection 
for a left knee disorder, a prostate disorder, renal mass 
cancer, and bladder cancer are not reopened.  The veteran's 
claim of service connection for a skin disorder is reopened 
because the veteran has submitted evidence that bears 
directly and substantially on the matter at issue, of whether 
there is a nexus to service, and it is of such significance 
that it requires consideration with all the evidence of 
record in order to fairly adjudicate the merits of the claim.  
Accordingly, new and material evidence has been presented and 
reopening of the claim of entitlement to service connection 
for a skin disorder is in order.


ORDER

Entitlement to service connection for a right knee disorder 
is denied. 

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass, is denied.

The appeal to reopen a claim of service connection for a 
renal mass, status post nephrectomy is denied.

The appeal to reopen a claim of service connection for 
bladder cancer is denied.

The appeal to reopen a claim of service connection for a left 
knee disability is denied.

The appeal to reopen a claim of service connection for a skin 
disorder is granted.

The appeal to reopen a claim of service connection for a 
prostate disorder is denied.


REMAND

The Board notes that the VCAA and the regulations 
implementing it are applicable to the reopened claim of 
service connection for a skin disorder.  As noted, the 
veteran alleges that he experienced a severe rash while 
stationed in Vietnam.  Additionally, post-service VA 
treatment records contain an October 1990 dermatology report 
indicating possible skin sequelae resulting from herbicide 
exposure.  The record, however, contains a June 2002 Agent 
Orange assessment indicating probable exposure to Agent 
Orange with no associated medical condition and in July 2002, 
a review of the laboratory, imaging and procedure data bases 
demonstrated no associated Agent Orange condition.

In April 2001, a skin examination demonstrated no suspicious 
lesions or recurrence of melanoma or basal cell carcinoma.  
His back had several dark macules with regular borders, but 
somewhat darker than other junctional nevi on his body.  His 
arms bilaterally had solar purpura.  Post-service, the 
veteran has been employed as a pistachio farmer.

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.  In light of the aforementioned evidence, the veteran 
should be afforded a VA examination in order to secure an 
opinion as to the relationship, if any, between any current 
skin  disorder and the veteran's military service.  
See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
any current skin disorder.  All indicated 
tests should be accomplished.  The claims 
folder must be made available to the 
examiner prior to the examination. The VA 
examiner should review the claims folder 
and provide an opinion as to whether the 
veteran currently exhibits any skin 
disorder and, if so, whether it is at 
least as likely as not that such a 
disorder is causally related to the 
veteran's active service or any incident 
therein, including presumed exposure to 
herbicides.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


